EXHIBIT 10.1

 

FIFTH AMENDMENT TO CREDIT AGREEMENT

 

Dated as of May 17, 2016

 

This FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made by and among
INTERVAL ACQUISITION CORP., a Delaware corporation (the “Borrower”), INTERVAL
LEISURE GROUP, INC., a Delaware corporation (“Holdings”), certain subsidiaries
of the Borrower, as guarantors, the lenders who are party to this Amendment (the
“Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as administrative agent and collateral agent for the Lenders (in
such capacity, the “Administrative Agent”).

 

PRELIMINARY STATEMENTS

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent entered into
that certain Amended and Restated Credit Agreement dated as of June 21, 2012 (as
amended by that certain First Amendment to Credit Agreement and Incremental
Revolving Commitment Agreement dated as of April 8, 2014, as amended by that
certain Second Amendment to Credit Agreement dated as of November 6, 2014, as
amended by that certain Third Amendment to Credit Agreement dated as of
April 10, 2015, as amended by the certain Fourth Amendment to Credit Agreement
dated as of May 5, 2015 and as further amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, Holdings, Starwood Hotels & Resorts Worldwide, Inc. (“Starwood”),
Vistana Signature Experiences, Inc. (“Vistana”) and Iris Merger Sub, Inc. have
entered into that certain Agreement and Plan of Merger dated as of October 27,
2015 (the “Merger Agreement”);

 

WHEREAS, in connection with the Merger Agreement, Holdings, Vistana and Starwood
have agreed to enter into a License, Services and Development Agreement in
substantially the form attached as Exhibit B to the Separation Agreement dated
as of October 27, 2015 by and among Starwood, Vistana and Holdings (the
“License”) whereby Vistana will license certain vacation ownership names and
marks from Starwood;

 

WHEREAS, in connection with the Merger Agreement, (a) Steamboat Resort Village,
LLC, a Subsidiary of Vistana (“Steamboat”), has agreed to enter into an
Operating Agreement with Sheraton Licensing Operating Company, LLC, an Affiliate
of Starwood (“Sheraton”), pursuant to which Sheraton will manage and operate a
hotel on its behalf in Steamboat Springs, Colorado (the “Steamboat Operating
Agreement”) and (b) Kauai Blue, Inc., a Subsidiary of Vistana (“Kauai Blue”),
has agreed to enter into an Operating Agreement with Sheraton, pursuant to which
Sheraton will manage and operate a hotel on its behalf in Koloa, Hawaii (the
“Kauai Operating Agreement” and, together with the Steamboat Operating
Agreement, the “Operating Agreements”), in each case until such time as such
hotels are converted to timeshare properties;

 

WHEREAS, Vistana, Steamboat and Kauai Blue will each become a Subsidiary
Guarantor under the Credit Documents and, in connection therewith, will pledge
to the Collateral Agent a security interest in the License and the Operating
Agreements and 100% of the Capital Stock of Vistana and its Subsidiaries will be
pledged to the Collateral Agent, in each case as Collateral for the Obligations;

 

WHEREAS, the terms of the License and the agreement of the parties to the
Operating Agreements require the holders of any security interest in the
License, the Operating Agreements or the Capital Stock of Vistana, as licensee
under the License, to execute lender letters substantially in the forms attached
hereto as Exhibits A-1 and A-2 (collectively, the “Lender Letters”) agreeing to
certain

 

--------------------------------------------------------------------------------


 

limitations on the ability of such holder to foreclose on the License, the
Operating Agreements or the Capital Stock of Vistana and on the ability of such
holders to assign, participate or otherwise transfer the loans and other
obligations secured by such security interests (the “Transfer Limitations”);

 

WHEREAS, the Borrower has requested to amend the Credit Agreement to authorize
the Collateral Agent to enter into the Lender Letters and to recognize the
Transfer Limitations; and

 

WHEREAS, subject to the terms of this Amendment, the Administrative Agent and
the Lenders have agreed to amend the Credit Agreement as specifically set forth
herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:

 

Section 1.                                           Capitalized Terms.  All
capitalized terms not otherwise defined in this Amendment (including without
limitation in the introductory paragraph and the Preliminary Statements hereto)
shall have the meanings as specified in the Credit Agreement.

 

Section 2.                                           Amendments to Credit
Agreement.  Effective as of the Fifth Amendment Effective Date, the Credit
Agreement is hereby amended by:

 

(a)                                 adding the following defined terms to
Section 1.01 of the Credit Agreement in proper alphabetical order:

 

“Ancillary Amenities” means amenities of Vacation Ownership Properties, such as
country clubs, spas, golf courses, food and beverages outlets, gift and sundry
shops, etc., located at or in the general vicinity of Vacation Ownership
Properties, and businesses that are ancillary to the foregoing activities (e.g.
travel insurance), all of which are associated with Vacation Ownership
Interests.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any credit
institution or investment firm established in any EEA Member Country.

 

2

--------------------------------------------------------------------------------


 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Exchange Program” means any method, arrangement, program or procedure for the
voluntary exchange by Owners of the right to use and occupy Vacation Ownership
Units for the right to use, occupy or benefit from other accommodations,
facilities, programs or services.

 

“Hotel” means any hotel, resort or other transient or extended stay lodging
facilities, but does not include Vacation Ownership Properties.

 

“Institutional Lender” means a commercial bank, savings and loan association,
savings bank, trust company, credit union, insurance company, real estate
investment trust, or pension fund and shall also include other institutions that
act as administrative agents, collateral agents or trustees and/or similar
functions for any of the foregoing in the ordinary course of their business, and
have assets under management in excess of twenty-five billion dollars
($25,000,000,000); provided, however, that for purposes of this Agreement, only
the Administrative Agent or the Collateral Agent shall be required to have
assets under management in excess of twenty-five billion dollars
($25,000,000,000).

 

“Lodging Competitor” means any Person or an Affiliate of a Person that (a) owns
or has direct or indirect Ownership Interest in Lodging Competitor Chain(s) or
(b) is a master franchisee, master franchisor or subfranchisor for Lodging
Competitor Chain(s) (for the purposes hereof, the terms master franchisee,
master franchisor, and subfranchisor each mean a Person that has been granted
the right by a franchisor to offer and sell subfranchises for such Person’s own
account).  A Person that has an interest in a Person described in the preceding
sentence merely as a franchisee or as a mere passive investor that has no
Control or influence over the business decisions of such Person, such a limited
partners in a partnership or as a mere non-Controlling stockholder in a
corporation, is not a Lodging Competitor for purposes of this Agreement.

 

“Lodging Competitor Chains” means (a) a full service or luxury Hotel chain or
collection of chains which, when aggregated, have both (i) four thousand (4,000)
or more rooms and (ii) twenty (20) or more Hotels or (b) a select service or
extended stay Hotel chain or collection of chains which, when aggregated, have
both (i) ten thousand (10,000) or more rooms and (ii) fifty (50) or more Hotels;
provided, however, that Lodging Competitor Chain(s) shall not include a Hotel
chain or collection of chains owned by Vistana or its Affiliates (including
Aqua-Aston Holdings, Inc. and its Subsidiaries) as of May 11, 2016, so long as
the branding and scope of operations of such chain(s) are generally consistent,
taking into account reasonable growth, with the branding and scope as of May 11,
2016, subject to reasonable extensions and modifications over the term of this
Agreement.

 

“Owner” means an owner of a timeshare, fractional, or interval Ownership
Interest, use right or other entitlement to a Vacation Ownership Interest and/or
Vacation Ownership Unit.

 

“Ownership Interest” means all forms of ownership of legal entities or property,
both legal and beneficial, voting and non-voting, including stock interests,
partnership interests, limited liability company interests, joint tenancy
interests, leasehold interests, proprietorship interests, trust beneficiary
interests, proxy interests, power-of-attorney interests, and all options,
warrants, and any other forms of interest evidencing ownership or Control.

 

“Starwood” means Starwood Hotels & Resorts Worldwide, Inc., a Maryland
corporation.

 

3

--------------------------------------------------------------------------------


 

“Vacation Ownership Business” means the business of (a) developing, marketing,
managing, and operating Vacation Ownership Properties; (b) developing, selling,
marketing, managing, operating and financing Vacation Ownership Interests and
Vacation Ownership Units; (c) developing, selling, marketing and operating
Exchange Programs; (d) establishing and operating sales facilities for Vacation
Ownership Interests; (e) managing the Owner services related to Vacation
Ownership Interests; (f) servicing purchase money loans for Vacation Ownership
Interests; and (g) managing and operating the Ancillary Amenities of Vacation
Ownership Properties.

 

“Vacation Ownership Competitor” means any Person or Affiliate of any Person that
(a) owns or has direct or indirect Ownership Interest in a Vacation Ownership
Competitor Chain or (b) is a master franchisee, master franchisor or
subfranchisor for a Vacation Ownership Competitor Chain (for the purposes
hereof, the terms master franchisee, master franchisor, and subfranchisor each
mean a Person that has been granted the right by a franchisor to offer and sell
subfranchises for such Person’s own account).  A Person that has an interest in
a Vacation Ownership Competitor Chain merely as a franchisee or as a mere
passive investor that has no Control or influence over the business decisions of
the Vacation Ownership Competitor Chain, such as limited partners in a
partnership or as a mere non-Controlling stockholder in a corporation, is not a
Vacation Ownership Competitor for purposes of this Agreement.

 

“Vacation Ownership Competitor Chain” means a Vacation Ownership Business chain
with (a) one thousand (1,000) or more Vacation Ownership Units and (b) ten
(10) or more Vacation Ownership Properties; provided, however, that Vacation
Ownership Competitor Chain shall not include a Vacation Ownership Business
created or developed by Vistana or its Affiliates.

 

“Vacation Ownership Interests” means timeshare, fractional, interval, vacation
club, destination club, vacation membership, private membership club, private
residence club, points club, and other forms of products, programs and services,
in each case wherein purchasers acquire an Ownership Interest in, use right of
or other entitlement to use (including through interests in a land trust or
similar real estate vehicle and regardless of whether the Ownership Interest,
use right or other entitlement is expressed in the form of points, deeded weeks
or other currency) one or more of certain determinable overnight accommodations
and associated facilities in a system of unites and facilities on a recurring,
periodic basis and pay for such Ownership Interest, use right or other
entitlement in advance (whether payments are made in lump-sum or periodically
over time), and associated Exchange Programs.

 

“Vacation Ownership Property” means a property that includes Vacation Ownership
Units, including all land used in connection with the property and (a) the
freehold or long-term leasehold interest to the site of the property; (b) all
improvements, structures, facilities, entry and exit rights, parking, pools,
landscaping, and other appurtenances (including the property building and all
operating systems) located at the site of the property; and (c) all furniture,
fixtures, equipment, supplies and inventories installed or located in such
improvements at the site of the property.

 

“Vacation Ownership Unit” means a physical unit used for overnight accommodation
as part of a Vacation Ownership Interest.

 

“Vistana” means Vistana Signature Experiences, Inc., a Delaware corporation.

 

4

--------------------------------------------------------------------------------


 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

(b)                                 amending the definition of “Defaulting
Lender” in Section 1.01 of the Credit Agreement to add the following new clause
(iii) to clause (e) of such definition:

 

“or (iii) become the subject of a Bail-In Action”

 

(c)                                  amending the definition of “Eurodollar
Rate” in Section 1.01 of the Credit Agreement to add the following sentence at
the end of such definition:

 

“Notwithstanding the foregoing, if the Eurodollar Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.”

 

(d)                                 amending and restating the definition of
“Revolving Termination Date” in Section 1.01 of the Credit Agreement as follows:

 

“ ‘Revolving Termination Date’ means May 17, 2021.”

 

(e)                                  amending and restating the last sentence of
Section 2.15(a)(iv) of the Credit Agreement as follows:

 

“Subject to Section 11.22, no reallocation hereunder shall constitute a waiver
or release of any claim of any party hereunder against a Defaulting Lender
arising from that Lender having become a Defaulting Lender, including any claim
of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.”

 

(f)                                   replacing the reference to “[Intentionally
Omitted].” in clause (h) of Section 11.06 of the Credit Agreement with the
following:

 

“(h)                           No Assignments or Participations to Competitors. 
No Lender shall assign, transfer, convey or sell participations in any
Commitments or any Loans to any Person other than an Institutional Lender that
is not an Affiliate of Vistana, a Lodging Competitor or a Vacation Ownership
Competitor, without the prior written consent of Starwood, such consent not to
be unreasonably withheld or unreasonably conditioned, and that any attempted
assignment, transfer, conveyance or sale (other than in connection with an
assignment not prohibited by this clause (h)) shall be void ab initio and of no
force or effect.  The Administrative Agent and the Lenders shall have the right
to present to Starwood a list of potential participants, assignees or
transferees and Starwood and the Administrative Agent shall consult in good
faith to determine whether such parties are or are not Lodging Competitors or
Vacation Ownership Competitors.  Notwithstanding the first sentence of this
clause (h), Starwood shall be deemed to have consented to any assignment,
transfer, conveyance or participation to any particular potential participant,
assignee or transferee if (i) the Administrative Agent provides written notice
to Starwood identifying such potential participant, assignee or transferee (the
“Initial Notice”), (ii) in the event Starwood does not approve or object to such
potential participant, assignee or transferee within seven (7) Business Days
after receipt of the Initial Notice, the Administrative Agent provides a second
written notice to Starwood referencing the Initial Notice and re-identifying
such potential participant, assignee or transferee (the “Second Notice”), and
(iii) Starwood does not object to such participant, assignee or transferee by
written notice to the Administrative Agent on or prior

 

5

--------------------------------------------------------------------------------


 

to the date that is five (5) Business Days after having received the Second
Notice.  Notwithstanding the foregoing, Starwood agrees that any assignment,
transfer, conveyance or sale of participations in any Commitments or any Loans
may be made to any entity that is a Lender at the time of such assignment,
transfer, conveyance or sale.”

 

(g)                                  amending Article XI of the Credit Agreement
by inserting the following new Section 11.22 in correct numerical order:

 

“11.22           Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.”

 

Section 3.                                           Amendments to Exhibits. 
Effective as of the Fifth Amendment Effective Date, Exhibit 11.06 to the Credit
Agreement is hereby amended and restated in its entirety in the form attached
hereto as Exhibit B.

 

Section 4.                                           Acknowledgement of Lender
Letters.  By its execution hereof, each Lender (a) acknowledges that it has
reviewed the Lender Letters and (b) approves the Lender Letters and authorizes
the Administrative Agent to execute and deliver the Lender Letters of on its
behalf.

 

Section 5.                                           Conditions of
Effectiveness.  The effectiveness of this Amendment shall be subject to the
satisfaction of each of the following conditions precedent (the date on which
all such conditions are satisfied, the “Fifth Amendment Effective Date”):

 

(a)                                 the Administrative Agent shall have received
counterparts of this Amendment executed by the Borrower, each other Credit
Party, the Administrative Agent and each of the Lenders;

 

(b)                                 the representations and warranties contained
in Section 6 shall be true and correct in all material respects (other than
Section 6(d), which representations and warranties shall be true in all
respects);

 

6

--------------------------------------------------------------------------------


 

(c)                                  the Administrative Agent shall have
received a certificate of a Responsible Officer of the Borrower certifying that
(i) the articles or certificate of incorporation or formation (or equivalent),
as applicable, of the Borrower have not been amended since the date of the last
delivered certificate, or if they have been amended, attached thereto are true,
correct and complete copies of the same, certified as of a recent date by the
appropriate Governmental Authority in its jurisdiction of incorporation,
organization or formation (or equivalent), as applicable, (ii) the bylaws or
other governing document of the Borrower have not been amended since the date of
the last delivered certificate, or if they have been amended, attached thereto
are true, correct and complete copies of the same, and (iii) attached thereto is
a true, correct and complete copy of resolutions duly adopted by the board of
directors (or equivalent) of the Borrower authorizing and approving the
transactions contemplated hereunder and the execution, delivery and performance
of this Amendment and the other Credit Documents executed in connection herewith
to which it is a party;

 

(d)                                 the Administrative Agent shall have received
legal opinions of counsel to the Credit Parties addressed to the Administrative
Agent and the Lenders with respect to the Credit Parties, the Amendment and such
other matters as the Administrative Agent shall request;

 

(e)                                  the transactions contemplated by the Merger
Agreement shall have been consummated and Holdings, Vistana and Starwood shall
have entered into the License; and

 

(f)                                   the Borrower shall have paid all fees
payable to the Administrative Agent, the Lenders and their respective affiliates
in connection with this Amendment.

 

Section 6.                                           Representations and
Warranties of the Credit Parties.  Each of the Credit Parties represents and
warrants as follows:

 

(a)                                 The execution, delivery and performance by
such Credit Party of this Amendment has been duly authorized by all necessary
corporate or other organizational action and does not (a) contravene the terms
of such Credit Party’s Organization Documents; (b) conflict with or result in
any breach or contravention of (i) any Contractual Obligation to which such
Credit Party is party or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Credit Party or its
Property is subject; (c) result in the creation of any Lien (other than
Permitted Liens); or (d) violate any Law applicable to such Credit Party and
this Amendment, except, in the case of clause (b) or (d) only, as would not
reasonably be expected to have a Material Adverse Effect.

 

(b)                                 This Amendment has been duly executed and
delivered by such Credit Party.  This Amendment constitutes legal, valid and
binding obligations of such Credit Party, enforceable against such Credit Party
in accordance with its terms, except to the extent the enforceability thereof
may be limited by applicable Debtor Relief Laws affecting creditors’ rights
generally and by equitable principles of law (regardless of whether enforcement
is sought in equity or at law) and implied covenants of good faith and fair
dealing.

 

(c)                                  No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, such Credit Party of this Amendment (other than (a) as have already
been obtained and are in full force and effect, (b) filings to perfect security
interests granted pursuant to this Amendment and (c) approvals, consents,
exemptions, authorizations, or other actions, notices or filings the failure to
procure which would not reasonably be expected to have a Material Adverse
Effect).

 

7

--------------------------------------------------------------------------------


 

(d)                                 After giving effect to this Amendment, the
representations and warranties contained in each of the Credit Documents and
applicable to such Credit Party are true and correct in all material respects on
and as of the date hereof as though made on and as of such date except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects on
and as of such earlier date (provided that representations and warranties that
are qualified by materiality or reference to Material Adverse Effect shall be
true and correct in all respects), and except that the representations and
warranties contained in Section 6.05 of the Credit Agreement shall be deemed to
refer to the most recent financial statements furnished pursuant to
Section 7.01(a) and (b) of the Credit Agreement and to the date of such
financial statements.

 

(e)                                  No Default or Event of Default shall exist
immediately prior to and after giving effect to (i) this Amendment and (ii) any
Credit Extension made in connection herewith.

 

Section 7.                                           Reference to and Effect on
the Credit Documents.

 

(a)                                 On and after the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
and each reference in the Notes and each of the other Credit Documents to “the
Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment and this Amendment shall constitute a Credit Document.

 

(b)                                 The Credit Agreement and each of the other
Credit Documents, as specifically amended by this Amendment, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed.

 

(c)                                  The execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of any Lender or the Administrative Agent
under any of the Credit Documents, nor constitute a waiver of any provision of
any of the Credit Documents.

 

Section 8.                                           Acknowledgement of
Guarantors.  Each Guarantor (a) acknowledges and consents to all of the terms
and conditions of this Amendment, (b) affirms all of its obligations under the
Credit Documents and (c) agrees that this Amendment and all documents executed
in connection herewith do not operate to reduce or discharge such Person’s
obligations under the Credit Documents.

 

Section 9.                                           Execution in Counterparts. 
This Amendment may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.    Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Amendment.

 

Section 10.                                    Governing Law.  This Amendment
and any claim, controversy, dispute or cause of action (whether in contract or
tort or otherwise) based upon, arising out of or relating to this Amendment and
the transactions contemplated hereby and thereby shall be governed by, and
construed in accordance with, the law of the State of New York.

 

Section 11.                                    Entire Agreement.  This Amendment
and the other Credit Documents, and any separate letter agreements with respect
to fees payable to the Administrative Agent, the Lenders and/or Wells Fargo
Securities, LLC constitute the entire agreement among the parties relating to
the subject

 

8

--------------------------------------------------------------------------------


 

matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.

 

[Signature Pages Follow]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

 

INTERVAL ACQUISITION CORP., as Borrower

 

 

 

 

 

 

By:

/s/ Victoria J. Kincke

 

Name:

Victoria J. Kincke

 

Title:

Senior Vice President & Secretary

 

 

 

INTERVAL LEISURE GROUP, INC., as Holdings
and a Guarantor

 

 

 

 

 

 

By:

/s/ Jeanette E. Marbert

 

Name:

Jeanette E. Marbert

 

Title:

Executive Vice President & COO

 

Interval Leisure Group, Inc.

Fifth Amendment to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

SUBSIDIARY GUARANTORS:

 

AQUA-ASTON HOLDINGS, INC.

AQUA HOSPITALITY LLC

AQUA HOTELS AND RESORTS, INC.

CDP GP, INC.

CERROMAR DEVELOPMENT PARTNERS GP, INC.

GRAND ASPEN HOLDINGS, LLC

GRAND ASPEN LODGING, LLC

HT-HIGHLANDS, INC.

HTS-BC, L.L.C.

HTS-BEACH HOUSE, INC.

HTS-BEACH HOUSE PARTNER, L.L.C.

HTS COCONUT POINT, INC.

HTS-GROUND LAKE TAHOE, INC.

HTS-KEY WEST, INC.

HTS-KW, INC.

HTS-LAKE TAHOE, INC.

HTS-LOAN SERVICING, INC.

HTS-MAIN STREET STATION, INC.

HTS-MAUI, L.L.C.

HTS-SAN ANTONIO, L.L.C.

HTS-SEDONA, INC.

HTS-SUNSET HARBOR PARTNER, L.L.C.

HTS-WINDWARD POINTE PARTNER, L.L.C.

HV GLOBAL GROUP, INC.

HV GLOBAL MANAGEMENT CORPORATION

HV GLOBAL MARKETING CORPORATION

INTERVAL HOLDINGS, INC.

INTERVAL INTERNATIONAL, INC.

INTERVAL RESORT & FINANCIAL SERVICES, INC.

OWNERS’ RESORTS AND EXCHANGE, INC.

S.O.I. ACQUISITION CORP.

VACATION OWNERSHIP LENDING GP, INC.

VACATION RESORTS INTERNATIONAL

VOL GP, INC.

WINDWARD POINTE II, L.L.C.

WORLDWIDE VACATION & TRAVEL, INC.

XYZII, INC.

 

 

By

/s/ Jeanette E. Marbert

 

Name:

Jeanette E. Marbert

 

Title:

Executive Vice President

 

 

Interval Leisure Group, Inc.

Fifth Amendment to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

IIC HOLDINGS, INCORPORATED

ILG INTERNATIONAL HOLDINGS, INC.

INTERVAL SOFTWARE SERVICES, LLC

MANAGEMENT ACQUISITION HOLDINGS, LLC

RESORT SALES SERVICES, INC.

 

 

By

/s/ Jeanette E. Marbert

 

Name:

Jeanette E. Marbert

 

Title:

President

 

 

ILG MANAGEMENT, LLC

VRI-ORE, LLC

 

 

By

/s/ Jeanette E. Marbert

 

Name:

Jeanette E. Marbert

 

Title:

Manager

 

 

AQUA HOTELS & RESORTS, LLC

DIAMOND HEAD MANAGEMENT, LLC

HOTEL MANAGEMENT SERVICES, LLC

KAI MANAGEMENT SERVICES LLC

 

By:  Aqua Hospitality LLC, as manager

 

 

By

 s/ Jeanette E. Marbert

 

Name:

Jeanette E. Marbert

 

Title:

Executive Vice President

 

 

AQUA HOTELS AND RESORTS OPERATOR LLC

AQUA LUANA OPERATOR LLC

 

By:  Aqua Hospitality LLC, as managing member

 

 

By

s/ Jeanette E. Marbert

 

Name:

Jeanette E. Marbert

 

Title:

Executive Vice President

 

 

Interval Leisure Group, Inc.

Fifth Amendment to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

AQUA-ASTON HOSPITALITY, LLC

ASTON HOTELS & RESORTS FLORIDA, LLC

MAUI CONDO AND HOME, LLC

RQI HOLDINGS, LLC

 

 

By:

/s/ Victoria J. Kincke

 

Name:

Victoria J. Kincke

 

Title:

Manager

 

 

BEACH HOUSE DEVELOPMENT PARTNERSHIP

 

By:  HTS-Beach House, Inc., as general partner

 

 

By

s/ Jeanette E. Marbert

 

Name:

Jeanette E. Marbert

 

Title:

Executive Vice President

 

 

CDP INVESTORS L.P.

 

By:  CDP GP, Inc., as general partner

 

 

By

s/ Jeanette E. Marbert

 

Name:

Jeanette E. Marbert

 

Title:

Executive Vice President

 

 

CERROMAR DEVELOPMENT PARTNERS, L.P., S.E.

By:  Cerromar Development Partners GP, Inc., as general partner

 

 

By

s/ Jeanette E. Marbert

 

Name:

Jeanette E. Marbert

 

Title:

Executive Vice President

 

 

Interval Leisure Group, Inc.

Fifth Amendment to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

HTS-SAN ANTONIO, L.P.

 

By:  HTS-San Antonio, Inc., as general partner

 

 

By

s/ Jeanette E. Marbert

 

Name:

Jeanette E. Marbert

 

Title:

Executive Vice President

 

 

HTS-WILD OAK RANCH BEVERAGE, LLC

HTS-SAN ANTONIO, INC.

MERIDIAN FINANCIAL SERVICES, INC.

TRADING PLACES INTERNATIONAL, LLC

 

 

By

/s/ Victoria J. Kincke

 

Name:

Victoria J. Kincke

 

Title:

Senior Vice President and Secretary

 

 

 

KEY WESTER LIMITED

By:  HTS-KW, Inc., as general partner

 

 

By

s/ Jeanette E. Marbert

 

Name:

Jeanette E. Marbert

 

Title:

Executive Vice President

 

 

MERAGON FINANCIAL SERVICES, INC.

 

 

By

/s/ Gregory B. Sheperd

 

Name:

Gregory B. Sheperd

 

Title:

President

 

 

 

PARADISE VACATION ADVENTURES, LLC

 

By:  Trading Places International, LLC, as sole member

 

 

By

/s/ Victoria J. Kincke

 

Name:

Victoria J. Kincke

 

Title:

Senior Vice President and Secretary

 

 

REP HOLDINGS, LTD.

 

 

By

/s/ Victoria J. Kincke

 

Name:

Victoria J. Kincke

 

Title:

Secretary

 

 

Interval Leisure Group, Inc.

Fifth Amendment to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

RESORT MANAGEMENT FINANCE SERVICES, INC.

 

 

By

/s/ Michele L. Keusch

 

Name:

Michele Keusch

 

Title:

President

 

 

SUNSET HARBOR DEVELOPMENT PARTNERSHIP

By:  HTS-Key West, Inc., as general partner

 

 

By

s/ Jeanette E. Marbert

 

Name:

Jeanette E. Marbert

 

Title:

Executive Vice President

 

 

VACATION OWNERSHIP LENDING L.P.

By:  Vacation Ownership Lending GP, Inc., as general partner

 

 

By

s/ Jeanette E. Marbert

 

Name:

Jeanette E. Marbert

 

Title:

Executive Vice President

 

 

VOL INVESTORS, L.P.

By:  VOL GP, Inc., as general partner

 

 

By

s/ Jeanette E. Marbert

 

Name:

Jeanette E. Marbert

 

Title:

Executive Vice President

 

 

 

HVO KEY WEST HOLDINGS, LLC

By:  HV GLOBAL MARKETING CORPORATION, its member

 

 

By

s/ Jeanette E. Marbert

 

Name:

Jeanette E. Marbert

 

Title:

Executive Vice President

 

 

Interval Leisure Group, Inc.

Fifth Amendment to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT AND LENDERS:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and Collateral
Agent, L/C Issuer, Swingline Lender and a Lender

 

 

 

 

 

By:

/s/ Kay Reedy

 

 

Name: Kay Reedy

 

 

Title: Managing Director

 

Interval Leisure Group, Inc.

Fifth Amendment to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

 

By:

                    /s/Julia H. Rocawich

 

 

Name: Julia H. Rocawich

 

 

Title: Senior Vice President

 

Interval Leisure Group, Inc.

Fifth Amendment to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as a Lender

 

 

 

 

 

 

 

By:

                    /s/ David A. Ernst

 

 

Name: David A. Ernst

 

 

Title: Vice President

 

Interval Leisure Group, Inc.

Fifth Amendment to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, as a Lender

 

 

 

 

 

 

 

By:

                    /s/ Vivian Premock

 

 

Name: Vivian Premock

 

 

Title: Senior Vice President

 

Interval Leisure Group, Inc.

Fifth Amendment to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

MUFG UNION BANK, N.A. f/k/a UNION BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

                    /s/ Ravneet Mumick

 

 

Name: Ravneet Mumick

 

 

Title: Director

 

Interval Leisure Group, Inc.

Fifth Amendment to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

By:

                    /s/ Antje Focke

 

 

Name: Antje Focke

 

 

Title: Executive Director

 

Interval Leisure Group, Inc.

Fifth Amendment to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

SYNOVUS BANK, as a Lender

 

 

 

 

 

By:

                    /s/ Michael Sawicki

 

 

Name: Michael Sawicki

 

 

Title: SVP & Director LCBG East

 

Interval Leisure Group, Inc.

Fifth Amendment to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

BANKUNITED, N.A., as a Lender

 

 

 

 

 

By:

                    /s/ Vanessa C. Civalero

 

 

Name: Vanessa C. Civalero

 

 

Title: Senior Vice President

 

Interval Leisure Group, Inc.

Fifth Amendment to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

                    /s/ Derick Duchodni

 

 

Name: Derick Duchodni

 

 

Title: Vice President

 

Interval Leisure Group, Inc.

Fifth Amendment to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY, as a Lender

 

 

 

 

 

By:

                    /s/ Charles Graeub, III

 

 

Name: Charles Graeub, III

 

 

Title: Vice President

 

Interval Leisure Group, Inc.

Fifth Amendment to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

CITY NATIONAL BANK, N.A., as a Lender

 

 

 

 

 

By:

                    /s/ Tyler P. Kurau

 

 

Name: Tyler P. Kurau

 

 

Title: Senior Vice President

 

Interval Leisure Group, Inc.

Fifth Amendment to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

FIRST HAWAIIAN BANK, as a Lender

 

 

 

 

 

By:

                    /s Derek Chang

 

 

Name: Derek Chang

 

 

Title: Vice President

 

Interval Leisure Group, Inc.

Fifth Amendment to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

EXHIBIT 11.06

 

FORM OF
ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and the parties identified on the Schedules
hereto and [the] [each](1) Assignee identified on the Schedules hereto as
“Assignee” or as “Assignees” (collectively, the “Assignees” and each, an
“Assignee”).  [It is understood and agreed that the rights and obligations of
the Assignees(2) hereunder are several and not joint.](3)  Capitalized terms
used but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by [the] [each] Assignee.  The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the [Assignee] [respective Assignees], and [the] [each] Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including without
limitation any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned to [the] [any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as, [the] [an]
“Assigned Interest”).  Each such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.

Assignor:

[INSERT NAME OF ASSIGNOR]

 

 

 

2.

Assignee(s):

See Schedules attached hereto

 

--------------------------------------------------------------------------------

(1)   For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

(2)   Select as appropriate.

 

(3)   Include bracketed language if there are multiple Assignees.

 

1

--------------------------------------------------------------------------------


 

3.

Borrower:

Interval Acquisition Corp.

 

 

 

4.

Administrative Agent:

Wells Fargo Bank, National Association, as the administrative agent under the
Credit Agreement

 

 

 

5.

Credit Agreement:

The Amended and Restated Credit Agreement dated as of June 21, 2012 among
Interval Acquisition Corp., as Borrower, the Guarantors party thereto, the
Lenders from time to time party thereto, and Wells Fargo Bank, National
Association, as Administrative Agent and Collateral Agent (as amended, restated,
supplemented or otherwise modified)

 

 

 

6.

Assigned Interest:

See Schedules attached hereto

 

 

 

[7.

Trade Date:

                          ](4)

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------

(4)   To be completed if the Assignor and the Assignees intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

2

--------------------------------------------------------------------------------


 

Effective Date:                    , 2     [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

ASSIGNEES

 

 

 

See Schedules attached hereto

 

3

--------------------------------------------------------------------------------


 

[Consented to and](5)  Accepted:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent[, Issuing Lender and Swingline Lender]

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[Consented to:](6)

 

 

 

[INTERVAL ACQUISITION CORP., as Borrower]

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[Consented to:](7)

 

 

 

[STARWOOD HOTELS & RESORTS WORLDWIDE, INC.]

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------

(5)   To be added only if the consent of the Administrative Agent and/or the
Swingline Lender and Issuing Lender is required by the terms of the Credit
Agreement.

 

(6)   To be added only if the consent of the Borrower is required by the terms
of the Credit Agreement.

 

(7)   To be added only if the consent of Starwood is required by the terms of
the Credit Agreement.

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 1
To Assignment and Assumption

 

By its execution of this Schedule, the Assignee identified on the signature
block below agrees to the terms set forth in the attached Assignment and
Assumption.

 

Assigned Interests:

 

Facility Assigned(1)

 

Aggregate Amount
of Commitment/
Loans for all
Lenders(2)

 

Amount of
Commitment/
Loans Assigned(3)

 

Percentage
Assigned of
Commitment/
Loans(4)

 

CUSIP Number

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

[NAME OF ASSIGNEE](5)

 

[and is an Affiliate/Approved Fund of [identify Lender](6)]

 

 

 

By:

 

 

 

Title:

 

--------------------------------------------------------------------------------

(1)   Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Agreement (e.g. “Revolving
Commitment,” etc.)

 

(2)   Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

 

(3)   Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

 

(4)   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

(5)   Add additional signature blocks, as needed.

 

(6)   Select as appropriate.

 

1

--------------------------------------------------------------------------------


 

ANNEX 1
to Assignment and Assumption

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1          Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the] [the relevant] Assigned Interest,
(ii) [the] [such] Assigned Interest is free and clear of any lien, encumbrance
or other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of
[Holdings,] the Borrower, any of [its][their respective] Subsidiaries or
Affiliates or any other Person obligated in respect of any Credit Document or
(iv) the performance or observance by [Holdings,] the Borrower, any of
[its][their respective] Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

 

1.2.         Assignee[s].  [The] [Each] Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets the requirements of an Eligible Assignee under the
Credit Agreement (subject to such consents, if any, as may be required under
Section 11.06(b)(v) of the Credit Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the] [the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire [the] [such] Assigned Interest, is experienced in acquiring
assets of such type, (v) it has received a copy of the Credit Agreement, and has
received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to Section 7.01 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the] [such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the] [such] Assigned Interest, (vii) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the] [such] Assignee, (viii) it is an
Institutional Lender and (ix) it is not an Affiliate of Vistana, a Lodging
Competitor or a Vacation Ownership Competitor (provided that any breach of the
representation and warranty set forth in this clause (ix) shall not render the
assignment under this Assignment and Assumption void or voidable); and
(b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the] [any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Documents, and (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Credit Documents are required
to be performed by it as a Lender.

 

--------------------------------------------------------------------------------


 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the] [each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the]
[the relevant] Assignor for amounts which have accrued to but excluding the
Effective Date and to [the] [the relevant] Assignee for amounts which have
accrued from and after the Effective Date.

 

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

2

--------------------------------------------------------------------------------